Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al (PGPUB 2018/0065881 A1).
	As to claim 1, Hashimoto (Figs. 2, 5) teaches, a display assembly (vehicle-mounted display device 100), comprising: 
a display device (liquid crystal panel 104 and backlight unit 102) having at least one active area (i.e. top area of the liquid crystal panel visible by the user)(¶ 87); and 
a first clamping plate (cover glass 12) and a second clamping plate (housing 106) disposed on two opposite sides of the display device in a thickness direction of the display device (¶ 58, Fig. 3),  
wherein at least one of the first clamping plate and the second clamping plate is located on at least one light light-exiting side (i.e. top side) of the display device, respectively (¶ 67, Fig. 2); and 
at least a partial region of a portion (i.e. portion of liquid crystal panel corresponding to opening 108 to display image through glass cover 12 to the user), covering an active area of the display device, in a clamping plate (glass cover 12) located on a light-exiting side of the display device is in a transparent state (i.e. glass cover 12); and 
edges of the first clamping plate (Fig. 4, 5: i.e. edges of cover glass 12 is connected to housing frame structures 109, 110) and the second clamping plate each have at least one adapter portion (i.e. frame structures 109, 110 for cover glass 12 and fixing portion 301 for housing 106)(¶ 67), and adapter portions are configured to fix the display assembly to an object in an external environment (i.e. item 401 and 402 in Fig. 3) through at least one adapter (Fig. 2).

	As to claim 28, Hashimoto (Figs. 2, 5) teaches, a baffle member (i.e. display assembly for mounting as shown in Figs. 2, 5), comprising: 
the display assembly according to claim 1; and
 at least one adapter (housing frame 109, housing end frame 110, and fixing portion 301) disposed on a periphery of the display assembly (Figs. 2, 5), the adapter being configured to be connected to adapter portions in the first clamping plate and the second clamping plate of the display assembly to fix the display assembly to the object in the external environment (i.e. item 401 and 402 in Fig. 3)(Fig. 2).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimojoh et al (PGPUB 2013/0229593 A1).

	As to claim 2, Hashimoto teaches the display assembly of claim 1, but does not specifically teach signal converter board.
	Shimojoh (Figs. 1, 2) teaches, wherein the display device includes: 
a display module (lighting device 3)(¶ 24); and 
a signal converter board (FPC 4 and circuits and elements for controlling liquid crystal panel 2, ¶ 45) coupled to the display module (Fig 2), the signal converter board being disposed between the first clamping plate and the second clamping plate (Fig. 1: i.e. FPC 4 and wiring substrate 5 are between substrate cover 8 and frame 9 as shown in Fig. 1), and being arranged side by side with the display module (Fig. 1: i.e. FPC is on right side and wiring substrate 5 is below and of the lighting device 3)(¶ 35, 45); and 
the signal converter board being configured to receive an image signal (video signal), and convert a format of the image signal to generate a screen driving control signal (i.e. signals generated by source driver 17 and gate driver 18)(¶ 32).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Shimojoh’s display structure into Hashimoto’s display, so as to reduce material cost and processing cost (¶ 48).

As to claim 38, Hashimoto (Fig. 2) teaches, a display apparatus (display device 100), comprising: the baffle member according to claim 28, but does not specifically teach a controller coupled to the display device in the baffle member.
Shimojoh (Fig. 1) teaches, a controller (FPC 4 and wiring substrate 5) coupled to the display device in the baffle member (i.e. display structure as shown in Fig. 1), the controller being configured to receive an original image signal (video signal), and convert a format of the original image signal to generate an image signal (i.e. outputs from source driver 17 and gate driver 18); and in a case where the display device includes a signal converter board (panel control portion 16), the controller being coupled to the signal converter board (¶ 45, 58); and
a connection line (i.e. panel control portion 16 is connected with source driver 17 and gate driver 18 as shown in Fig. 2) for connecting the controller and the display device.
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Shimojoh’s display structure into Hashimoto’s display, so as to reduce material cost and processing cost (¶ 48).

	As to claim 40, Hahimoto (Fig. 2) teaches, a vehicle (vehicle), comprising:
	a vehicle body (interior member 401), the vehicle body including a shell body  (cover 402) and a carriage body (interior member 401) disposed inside the shell body (Fig. 2); and
the display apparatus according to claim 38 disposed in the vehicle body, 
the display assembly of the baffle member of the display apparatus being fixed in the carriage body through the at least one adapter (¶ 64, 70: i.e. display device is mounted to interior member via fixing portion 301).
Hashimoto does not specifically teach the controller of the display apparatus being disposed between the carriage body and the shell body.
Shimojoh (Fig. 3) teaches, the controller of the display apparatus being disposed between the carriage body and the shell body (Fig. 3: i.e. Shimojoh teaches the wiring substrate disposed directly below the lighting device 3. When this structure is introduced to Hashimoto as shown in Fig. 3, the wiring substrate can be introduced above the housing 106 and below backlight unit 107. Examiner is also considering that “substrate cover 8” in Shimojoh is equivalent to housing 106 of Hashimoto. In this combination, the wiring substrate would be placed between the top layer with cover 402 and interior member 401 in Hashimoto).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Shimojoh’s display structure into Hashimoto’s display, so as to reduce material cost and processing cost (¶ 48).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Yamatani et al (USPAT 6,295,103)
As to claim 29, Hashimoto teaches the baffle member of claim 28, but does not specifically teach the fixing pin in claim 29.
Yamatani (Figs. 1, 7, 8A-C)  teaches, wherein the adapter includes: a first adapter plate (surface protecting case 102) and a second adapter plate (back protecting case 107) that are disposed opposite to and separated from each other (Fig. 7);
 a fixing pin (pin member 108a) disposed between the first adapter plate and the second adapter plate (Fig. 7: i.e. pin member member 108a penetrates through the plates); 
the fixing pin being connected to one of the first adapter plate and the second adapter plate (Fig. 7); 
an adapter portion in the first clamping plate is a first through hole (i.e. holes 109-111 corresponding to surface protecting case 102), an adapter portion in the second clamping plate is a second through hole (i.e. holes 109-111 corresponding to back protecting case 107), and the fixing pin penetrates through the first through hole and the second through hole (Fig. 7), so that an edge of the display assembly (liquid crystal display element 103 and light source 104) is caught between the first adapter plate and the second adapter plate (Fig. 7); and
a fixing block (frame case 105) connected to the first adapter plate and the second adapter plate, the fixing block including a fixing portion (i.e. portion with 108a for the hole 109-111), and the adapter is fixed to the object in the external environment through the fixing portion (Fig. 7).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yamatani’s display structure into Hashimoto’s display, so as to provide heat protective display device (col 3 lines 1-10).
Allowable Subject Matter
Claims 4-9, 13, 15-20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant’s claimed invention regard as display assembly with first ands econid clamping plates. As discussed in claim 1, Applicant claims that “at least a partial region of a portion, covering an active area of the display device, in a clamping plate located on a light-exiting side of the  display device is in a transparent state; the first clamping plate and the second clamping plate each have at least one adapter portion, and adapter portions are configured to fix the display assembly to an object in an external environment through at least one adapter”. On claim 4, Applicant further claims that the display module is a double-sided display module and includes “a first display module and a second display module that are arranged back to back; and an encapsulation housing disposed on a periphery of the first display module and the second display module, the encapsulation housing being configured to fix the first display module and the second display module”. 
Examiner conducted search to find the prior arts that would teach these limitations alone or in combination but could not find prior arts with above display structure for double sided display. Followings are the most relevant prior arts from the search. 
Miyazaki (PGPUB 2010/0073594 A1) – Miyazaki teaches a display device housing structure but does not specifically teach a structure for double sided display.
Lambricht et al (PGPUB 2021/0347260 A1) – Lambricht teaches a display device mounting assembly for a vehicle but does not specifically teach double sided display.
Hirota (PGPUB 2022/0248542 A1) – Hirota teaches a display device housing structure but does not specifically teach double sided display device.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691